Citation Nr: 0309209	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from February 1971 to 
November 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, this case is not yet ready for 
appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, only days 
after the Board's remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the claimant and representative, and enhanced VA's 
duty to assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  In August 29, 
2001, the VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  The amendments were effective November 9, 
2000, except for provisions unrelated to the present claim.  

This matter arises from an appeal filed by the veteran from 
an RO rating decision which denied service connection for 
PTSD.  However, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal other than to cite the 
text of the VCAA regulations in the supplemental statement of 
the case.  In particular, the RO has not provided notice to 
the veteran of the requirements of the VCAA, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence, either by a notice letter of its own or 
by adopting a copy of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration.  Nor has 
the RO addressed the extent to which the VCAA was satisfied.  
See Quartuccio v. Principi, 16 Vet. App 83 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

The basis for the RO's denial of service connection for PTSD 
is that the record contains no documentation of a service-
related stressor for PTSD.  The incident cited by the veteran 
consists of the reported death of a fellow serviceman as the 
result of head injuries caused by a flare on about September 
12, 1971, shortly after his arrival in Vietnam.  The record 
shows that the veteran arrived in Vietnam on September 11, 
1971.  The RO requested verification from the U. U. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
appended copies of the veteran's separation record, personnel 
record, stressor statement a VA examination report which 
described the claimed stressors but the USASCRUR responded 
that the stressor information provided was insufficient.  

A subsequent attempt by the RO to obtain copies of morning 
reports from the National Personnel Records Center (NPRC) was 
unsuccessful.  On appeal the veteran's representative has 
requested that an attempt to obtain unit diaries also be 
made.  

Upon receipt of additional evidence concerning the occurrence 
of a stressor, the RO should determine whether another VA 
examination, including a nexus opinion, is necessary in light 
thereof.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should give the veteran an 
opportunity to supplement the information 
of record concerning the event claimed as 
a stressor for PTSD in service, 
including, if possible, the unit of the 
serviceman killed.  

2.  Regardless of whether additional 
information is received from the veteran, 
the RO should attempt to obtain from the 
NPRC unit diaries for the veteran's unit 
for the month of September 1971.  If none 
are available from the NPRC, a request 
for unit diaries should be forwarded to 
the USASCRUR.  If any additional stressor 
information is received from the veteran, 
a renewed request to the USASCRUR for any 
additional stressor verification 
documents should be made.  

2.  The RO must undertake all 
notification and development actions 
required by the VCAA.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time to 
respond.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




